WIDENER, Circuit Judge,
concurring and dissenting:
I.
I concur in parts I through IV of the majority opinion with respect to Edell’s claims for breach of contract and breach of the implied covenant of good faith. I write separately with respect to parts V and VI of the majority opinion, however, because I believe that the district court did not err in granting summary judgment denying Edell’s claim for intentional misrepresentation and, as well, denying Edell’s motion to amend his complaint.
II.
I agree with the district court that Edell has failed to offer evidence sufficient to survive a motion for summary judgment on his claim for intentional misrepresentation. Generally, “statements which are merely promissory in nature and expressions as to what will happen in the future are not actionable as fraud.” Miller v. Fairchild Indus., Inc., 97 Md.App. 324, 629 A.2d 1293, 1302 (Md.1993) (internal quotations omitted). As the majority recognizes, however, the Maryland courts have ruled that misleading promissory or predictive statements may be actionable as intentional misrepresentation if they are “made with a present intention not to perform.” Miller, 629 A.2d at 1302. Thus, to prevail on his claim for intentional misrepresentation Edell must prove by clear and convincing evidence that each of the promissory statements made by the Angelos law firm was made with no intention to perform. Gross v. Sussex, Inc., 332 Md. 247, 630 A.2d 1156, 1161 (1993) (“[T]he evidence must be such as to constitute proof by clear and convincing evidence.”). We have held that where, as in a fraud claim, the nonmoving party must produce clear and convincing evidence to support his claim, that higher evidentiary burden is considered as part of “the summary judgment calculus.” Wells v. Liddy, 186 F.3d 505, 520 (4th Cir.1999). While it is true that summary judgment is generally an inappropriate vehicle for the resolution of questions of intent and motive, Brown v. Dermer, 357 Md. 344, 744 A.2d 47, 53 (2000), I believe, with the district court, that Edell has failed to offer any evidence indicating that the Angelos law firm intended, from the very outset, not to keep its promises.
The majority concludes that the evidence offered by Edell would allow a reasonable jury to infer the existence of a *448“masterful plan” to deceive Edell from the beginning. I believe that the majority fails to consider the heightened burden Edell faces on this issue, including the summary judgment stage. Thus, even viewing the evidence in the light most favorable to Edell, I agree with the district court’s conclusion that Edell has failed to offer any evidence creating a material issue of fact as to the intent of the Angelos law firm to deceive him from the very beginning of their relationship.
III.
I also write separately with respect to part VI of the majority’s opinion because I believe that the district court did not abuse its discretion by denying Edell’s motion to amend his complaint to add a claim for negligent misrepresentation. We review a district court’s decision to deny a request for leave to amend for an abuse of discretion. See Edwards v. City of Goldsboro, 178 F.3d 231, 242 (4th Cir.1999). The district court denied the motion on the ground that a claim for negligent misrepresentation would be futile. See Edwards, 178 F.3d at 242 (noting that delay coupled with a finding of futility may justify denial of a motion to amend).
I agree with the district court’s conclusion that Edell’s claim for negligent misrepresentation would be futile, but do so for different reasons than those cited by the district court. I note that Edell’s claim for negligent misrepresentation is inconsistent with the theory of his entire case. All of the statements, written or oral, on which Edell relies were conscious or deliberate as compared to inadvertent or careless. They simply do not fit the definition of unintentional wrongdoing this cause of action requires. See e.g., Walpert v. Katz, 361 Md. 645, 762 A.2d 582, 588 (2000) (noting that a negligent misrepresentation claim must first demonstrate that “the defendant, owing a duty of care to the plaintiff, negligently asserts a false statement.”) (emphasis added).
Accordingly, I would affirm the district court’s decisions against the plaintiff with respect to his claim for intentional misrepresentation and his motion to amend his complaint to add a claim for negligent misrepresentation. As to those aspects of the case, I respectfully dissent.